Citation Nr: 0406386	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-07 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Although the RO has developed the issue of entitlement to 
service connection for PTSD as though it was an original 
claim for service connection, the Board finds that this 
treatment is not entirely appropriate.  The record shows that 
entitlement to service connection for PTSD was denied in an 
October 1997 rating decision.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The 1997 rating 
decision is therefore final.  38 U.S.C.A. § 7105 (West 2002).  
As a result, the claim of entitlement to service connection 
for PTSD must be considered a petition to reopen.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
Consequently, the issue on appeal has been restyled as set 
forth on the first page of this decision.  

In May 1999, the veteran expressed the belief that a 1989 
rating decision contained clear and unmistakable error in the 
denial of a claim of service connection for a mental 
disorder, in light of the treatment he received in service.  
Since this matter has not been addressed, it is referred to 
the RO for appropriate action.

The Board notes that it may only exercise jurisdiction over 
the claim to reopen the issue of entitlement to service 
connection for PTSD.  Any other claim pertaining to any other 
psychiatric disorder has not been perfected, and is not 
before the Board.  38 U.S.C.A. § 7104 (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

A review of the record reveals that a remand is necessary in 
order to comply with the requirements of the VCAA.  The Board 
notes that a July 2001 letter provided the veteran some 
specific information that was needed to support his claim, 
however, he was not fully informed of all of the types of 
evidence that would help substantiate his claim.  In this 
regard, the veteran's stressors have not as of yet been 
verified, therefore, lay statements from anyone who served 
with him that can corroborate assertions that he was exposed 
to combat situations or have recollections of the events said 
to be the source of claimed stressors may be helpful.  
Moreover, he was not asked to submit any pertinent evidence 
in his possession, as required by 38 C.F.R. § 3.159(b).  As 
noted by the Board earlier, the claim was developed as an 
original claim for service connection.  As a result, he was 
not notified of the specific evidence that is necessary to 
reopen his claim. 

In January 2001, the veteran noted stressful events that 
occurred while stationed in Vietnam and Germany.  He 
indicated that he was involved indirectly in combat during 
his service in Vietnam.  Although no specific dates were 
given, he reported a fire mission that was very close to his 
own troops.  They did not hear anything from the Marines, so 
they did not know whether U.S. troops were killed or injured 
as a result.  During a later tour in Germany, the appellant 
reportedly was involved in a March 1975 Howitzer training 
accident at the "Garf" (sic) (Does the appellant mean 
Grafenwohr?) 7th Army Training Center during which a round 
exploded prematurely killing some soldiers and injuring 
others.  All injured personnel were reportedly in a different 
artillery battery than the appellant's.  Although a search 
was made of morning reports from March to April 1975, the 
results indicated that these reports were not maintained 
after 1974.  

In this context, the Board notes that the veteran's personnel 
records note a high frequency hearing loss, and that he 
should not be assigned duties involving exposure to loud 
noises or weapons fire.  He was shifted from duties as a an 
assistant gunner for an artillery battery to a light vehicle 
driver in November 1975.  

Service medical records are also notable for findings that 
the appellant was malingering in January 1970, that he had an 
anxiety reaction in January 1970, and that he was immature 
and poorly motivated for service in February 1970.

Claims of entitlement to service connection for PTSD where 
there is no obvious evidence that the veteran was in combat 
require the RO to contact the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
try and verify the veteran's alleged stressors.  VA has not 
done so in this instance, indicating the stressors are too 
vague.  Even if the accounts are somewhat vague, VA is not 
absolved of its duty to assist even if a negative reply may 
appear to be a likely response. 

Before stressors can be verified, more specific information 
is needed regarding the veteran's military service.  
Personnel records note the dates of overseas service and 
military occupational specialties, however, they do not 
include any record of duty assignments prior to October 1974.  
The omitted period of service includes the veteran's tour in 
Vietnam and would be useful in verify stressors and 
determining combat exposure.  On remand, the RO should obtain 
personnel records prior to October 1974.

Medical records indicate that the veteran applied for Social 
Security Disability benefits.  Although there is no 
indication of the outcome of this request, the RO should 
obtain a copy of the Social Security determination as well as 
all records that were relied upon in making a decision.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA has a duty to attempt 
to obtain these records.  Although Social Security records 
are not controlling in regard to VA's determination, they 
must be considered like any other pertinent evidence and must 
be obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
provided an opportunity to supplement the 
record on appeal with any pertinent 
records, stressor statements or lay 
statements from anyone who served with 
him, or has recollections of the events 
said to be the source of claimed 
stressors.  The more specific the 
information is, the better the chance 
that a claimed stressor may be verified.  
The veteran should identify all VA and 
non-VA healthcare providers who have 
treated him for PTSD since service.  
Obtain records from each healthcare 
provider the veteran identifies for 
association with the claims folders.  All 
attempts to procure records should be 
documented in the files.  If the RO 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the files.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO should contact the Social 
Security Administration and request a 
copy of all medical records considered in 
arriving at any decision granting 
disability benefits.  Any records 
received should be associated with the 
claims folders.

3.  The RO should obtain all personnel 
records from the National Personnel 
Records Center (NPRC) that are not of 
record to include a record of duty 
assignments prior to October 1974.

4.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of all available 
personnel records should be sent to the 
USASCRUR for verification of the reported 
stressor in March 1975 at the 7th Army 
Training Center at Garf (Grafenwohr?), 
Germany.  Additionally, unit histories 
covering the eight-month period beginning 
in August 1971 for the unit(s) to which 
the veteran was assigned while in Vietnam 
should be reviewed by the USASCRUR in an 
effort to verify the claimed stressor.  
The RO should utilize any additional 
resources available that might support 
the veteran's alleged stressors.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2001).  Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter that does not address 
the specifics of the case is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159; Quartuccio, they 
should be given the opportunity to 
respond. 

6.  Following the receipt of the USASCRUR 
report, and the completion of any 
additional development deemed necessary 
by the RO, a specific determination must 
be made, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors verified 
by the record.  This report is then to be 
added to the claims folder.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.   

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




